FILED
                              NOT FOR PUBLICATION                           NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ENRIQUE VALDES MORENO                        No.   15-70995
and ENRIQUE DE JESUS VALDES,
                                                  Agency Nos.        A097-348-468
               Petitioners,                                          A097-348-469

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 25, 2016**

Before:        LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Jose Enrique Valdes Moreno and Enrique de Jesus Valdes, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to remand. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand. Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007). We

deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

remand, where petitioners failed to establish prima facie eligibility for asylum,

withholding of removal, or protection under the Convention Against Torture

(“CAT”). See Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir. 2005) (an applicant

must generally show an individualized, rather than a generalized, risk of

persecution to establish prima facie eligibility for asylum or withholding);

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (an applicant must

establish it is more likely than not they would be tortured in the country of removal

to establish prima facie eligibility for protection under CAT).

      We reject petitioners’ contention that the BIA failed to fully evaluate their

arguments. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010)

(holding the BIA adequately considered evidence and sufficiently announced its

decision).

      In light of this disposition, we do not reach petitioners’ remaining

contentions regarding membership in a particular social group.

      Petitioners’ motion to withdraw Valdes’ pending motion to lift the stay of

removal and dismiss the petition for review is granted.

      PETITION FOR REVIEW DENIED.

                                          2                                    15-70995